  Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 1 of 12 PageID #:2114




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


HILARY REMIJAS and JOANNE KAO,             )   Case No. 1:14-cv-01735
individually and on behalf of all others   )
similarly situated,                        )   Hon. Sharon Johnson Coleman
                                           )
                            Plaintiffs,    )
                                           )
                     v.                    )
                                           )
THE NEIMAN MARCUS GROUP, LLC, a            )
Delaware limited liability company,        )
                                           )
                            Defendant.     )
                                           )


 ORDER CERTIFYING A SETTLEMENT CLASS, PRELIMINARILY APPROVING
CLASS ACTION SETTLEMENT AND DIRECTING NOTICE TO THE SETTLEMENT
                            CLASS
  Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 2 of 12 PageID #:2115




       This matter came before the Court on Plaintiffs’ Motion for Preliminary Approval of

Class Action Settlement and Certification of Settlement Class.

       Plaintiffs filed their Second Amended Complaint (ECF No. 213) on October 15, 2019

(“Complaint”). In their Complaint, Plaintiffs allege various claims against Defendant The

Neiman Marcus Group, LLC (“Neiman Marcus”) arising out of the cybersecurity intrusion that

caused potential compromise of payment card information of certain of Neiman Marcus’s

customers that Neiman Marcus announced in January 2014, including claims alleging violations

of state consumer laws and state data breach statutes, negligence, breach of implied contract,

unjust enrichment, and invasion of privacy.

       Plaintiffs, by their counsel, and Neiman Marcus, by its counsel, have entered into a

Revised Settlement Agreement and Release dated September 26, 2019 (the “Settlement

Agreement”) following good faith, arm’s-length negotiations and mediation overseen by the

Honorable Wayne R. Andersen (retired) of JAMS, in which the Parties have agreed to settle this

case (the “Action”) subject to the approval and determination of the Court as to the fairness,

reasonableness, and adequacy of the Settlement Agreement which, if approved, will result in

dismissal of the Action with prejudice.

       The Court, having reviewed the Settlement Agreement, including the exhibits attached

thereto, and good cause appearing based on the record,



       IT IS HEREBY ORDERED:

       1.      Class Certification for Settlement Purposes Only. The Settlement Agreement

provides for a Settlement Class defined as follows:

       All residents of the United States who held a credit card or debit card account that
       was used in any NMG Store at any time from July 16, 2013 to October 30, 2013.



                                                 1
  Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 3 of 12 PageID #:2116




       Excluded from the Settlement Class are the judge presiding over this matter, any
       members of his judicial staff, the officers and directors of Neiman Marcus, and persons
       who timely and validly request exclusion from the Settlement Class.

(Revised Settlement, ¶¶ 4, 40.)

       The Action is provisionally certified as a class action for settlement purposes only, in

accordance with Federal Rule of Civil Procedure 23(b)(3) and (e). The Court finds for

settlement purposes that: (a) the Settlement Class is so numerous that joinder of all Settlement

Class members would be impracticable; (b) there are issues of law and fact common to the

Settlement Class; (c) the claims of the Settlement Class Representatives are typical of and arise

from the same operative facts as the claims of the Settlement Class members; (d) the Settlement

Class Representatives and Settlement Class counsel will fairly and adequately protect the

interests of the Settlement Class, as the Settlement Class Representatives have no interests

antagonistic to or in conflict with those of the Settlement Class, and the Settlement Class

Representatives have retained experienced and competent counsel to prosecute this matter on

behalf of the Settlement Class; (e) questions of law or fact common to Settlement Class members

predominate over any questions affecting only individual members; and (f) a class action and

class settlement is superior to other methods available for a fair and efficient resolution of this

controversy. In accordance with Federal Rule of Civil Procedure 23(e)(1)(B), the Court finds

that it will likely certify the Settlement Class for purposes of judgment at the Final Approval

Hearing.

       2.      Settlement Class Representatives and Settlement Class Counsel.

       Plaintiffs Hilary Remijas and Joanne Kao are designated and appointed as Settlement

Class Representatives. The Court finds that the Settlement Class Representatives are similarly

situated to absent Class Members, are typical of the Class, and that they will be adequate

Settlement Class Representatives.


                                                  2
  Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 4 of 12 PageID #:2117




       The Court finds that the following counsel are experienced and adequate counsel and are

hereby designated as Settlement Class Counsel pursuant to Fed. R. Civ. P. 23(g): Tina Wolfson,

Theodore W. Maya, and Robert Ahdoot of Ahdoot & Wolfson, PC, and John A. Yanchunis of

Morgan & Morgan Complex Litigation Department.

       3.      Preliminary Settlement Approval. Upon preliminary review, the Court finds

that the proposed Settlement within the range of possible approval as fair, reasonable and

adequate, and thus warrants providing notice of the Settlement to the Settlement Class.

Accordingly, the Settlement is preliminarily approved. In accordance with Federal Rule of Civil

Procedure 23(e)(1), the Court finds that it will likely be able to approve the Settlement at the

Final Approval Hearing.

       4.      Jurisdiction. The Court has subject matter jurisdiction under 28 U.S. C.

§ 1332(d)(2), and personal jurisdiction over the Parties before it. Additionally, venue is proper

in this District under 28 U.S.C. § 1391.

       5.      Final Approval Hearing. A Final Approval Hearing shall be held on February

19, 2020, at 9:00 a.m., in Courtroom 1241, 219 South Dearborn Street, Chicago, Illinois, 60604,

to determine, among other things, whether: (a) this matter should be finally certified as a class

action for settlement purposes under Fed. R. Civ. P. 23(b)(3) and (e); (b) the Settlement should

be finally approved as fair, reasonable, and adequate, and finally approved under Fed. R. Civ. P.

23(e); (c) the Action should be dismissed with prejudice in accordance with the terms of the

Settlement Agreement; (d) Settlement Class Members should be bound by the releases set forth

in the Settlement Agreement; (e) the application of Settlement Class Counsel for an award of

attorneys’ fees, costs, and expenses (the “Fee Request”) should be approved under Fed. R. Civ.




                                                 3
  Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 5 of 12 PageID #:2118




P. 23(h); and (f) the application of Settlement Class Representatives for Service Awards (the

“Service Awards Request”) should be approved.

       Plaintiffs’ motion for final approval of the Settlement, Service Awards Request, and Fee

Request shall be filed with the Court at least 14 days prior to the deadline for submission of

objections specified in the Notice. By no later than 7 days prior to the Final Approval Hearing,

the Parties shall file responses, if any, to any objections, and any replies in support of final

approval of the Settlement and/or the Service Awards Request and Fee Request.

       6.      Administration. The Court appoints Angeion Group LLC as the Settlement

Administrator, with responsibility for class notice and claims administration.

       7.      Notice to the Class. The proposed Notice Program set forth in the Settlement

Agreement, the Claim Form, Long Form Notice, Publication Notice, Summary Notice, and

Declaration of Settlement Administrator attached to the Settlement Agreement as Exhibits A, C,

E, F, and H satisfy the requirements of Fed. R. Civ. P. 23(c)(2)(B) and (e)(1) and are hereby

approved. Non-material modifications to these Exhibits may be made without further order of

the Court. The Settlement Administrator is directed to carry out the Notice Program in

conformance with the Settlement Agreement, including but not limited to sections VII and VIII

thereof.

       No later than 30 days after this Preliminary Approval Order is issued by the Court (the

“Notice Deadline”), the Settlement Administrator shall complete the Notice Program in the

manner set forth in sections VII and VIII of the Settlement Agreement and in the Declaration of

Settlement Administrator attached as Exhibit H thereto.

       Within 7 days after the Notice Deadline, the Settlement Administrator shall provide

Settlement Class Counsel and Neiman Marcus with one or more affidavits confiming that the




                                                   4
  Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 6 of 12 PageID #:2119




Notice Program was completed in accordance with the Settlement Agreement, the Parties’

instructions, and the Court’s approval. Settlement Class Counsel shall file such affidavit(s) with

the Court as an exhibit to or in conjunction with Settlement Class Representatives’ motion for

final approval of the Settlement.

       8.      Findings Concerning Notice. The Court finds that the form, content and method

of giving notice to the Class as described in Paragraph 7 of this Order and the Settlement

Agreement (including the exhibits thereto): (a) will constitute the best practicable notice to the

Settlement Class; (b) are reasonably calculated, under the circumstances, to apprise Settlement

Class Members of the pendency of the action, the terms of the proposed Settlement, and their

rights under the proposed Settlement, including but not limited to their rights to object to or

exclude themselves from the proposed Settlement and other rights under the terms of the

Settlement Agreement; (c) are reasonable and constitute due, adequate, and sufficient notice to

all Class Members and other persons entitled to receive notice; and (d) meet all applicable

requirements of law, including Fed. R. Civ. P. 23(c) and (e), and the Due Process Clause(s) of

the United States Constitution. The Court further finds that the Notice is written in plain

language, uses simple terminology, and is designed to be readily understandable by Class

Members.

       9.      Class Action Fairness Act Notice. Within 10 days after the filing of the motion

for preliminary approval, Neiman Marcus shall serve or cause to be served a notice of the

proposed Settlement on appropriate officials in accordance with the requirements under the Class

Action Fairness Act (“CAFA”), 28 U.S.C. § 1715(b).

       10.     Exclusion from Class. Any Settlement Class Member who wishes to be

excluded from the Settlement Class must mail a written notification of such intent to exclude




                                                 5
  Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 7 of 12 PageID #:2120




himself or herself from the Settlement Class to the Settlement Administrator at the address

provided in the Notice, postmarked no later than 45 days after the Notice Deadline (the “Opt-Out

Deadline”). The written notification must include the individual’s name and address; a statement

that he or she wants to be excluded from the Action; and the individual’s signature.

       The Settlement Administrator shall provide the Parties with copies of all completed opt-

out notifications, and a final list of all who have timely and validly excluded themselves from the

Settlement Class, which Settlement Class Counsel may move to file under seal with the Court no

later than 10 days prior to the Final Approval Hearing.

       Any Settlement Class Member who does not timely and validly exclude herself or

himself from the Settlement shall be bound by the terms of the Settlement. If Final Judgment is

entered, any Settlement Class Member who has not submitted a timely, valid written notice of

exclusion from the Settlement Class shall be bound by all subsequent proceedings, orders and

judgments in this matter, including but not limited to the Release set forth in the Final Judgment,

including Settlement Class Members who have previously initiated or who subsequently initiate

any litigation against any or all of the Released Parties relating to the claims and transactions

released in the Settlement Agreement. All Class Members who submit valid and timely notices

of exclusion from the Settlement Class shall not be entitled to receive any benefits of the

Settlement.

       11.     Objections and Appearances. A Settlement Class Member who complies with

the requirements of this paragraph may object to the Settlement, the Service Awards Request, or

the Fee Request.

       12.             No Settlement Class Member shall be heard, and no papers, briefs,

pleadings, or other documents submitted by any Settlement Class Member shall be received and




                                                  6
  Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 8 of 12 PageID #:2121




considered by the Court, unless the objection is (a) electronically filed with the Court within 45

days after the Notice Deadline (the “Objection Deadline”); (b) filed in person at any location of

the U.S. District Court for the Northern District of Illinois before the Objection Deadline; or (c)

mailed to the Class Action Clerk for U.S. District Court for the Northern District of Illinois. All

such objections must be: (ii) be filed or postmarked on or before the Objection Deadline; and (iii)

mailed first class postage prepaid to Class Counsel and Neiman Marcus’s counsel and

postmarked by no later than the Objection Deadline, as specified in the Notice. For an objection

to be considered by the Court, the objection must also set forth:

               a.      the case name and number of the Action;

               b.      the objector’s full name, address, email address, and telephone number;

               c.      an explanation of the basis upon which the objector claims to be a

Settlement Class Member;

               d.      all grounds for the objection, accompanied by any legal support for the

objection;

               e.      the identity of all counsel who represent the objector, including any former

or current counsel who may be entitled to compensation for any reason related to the objection to

the Settlement, the fee application, or the application for Service Awards;

               f.      the identity of all counsel representing the objector who will appear at the

Final Approval Hearing;

               g.      any and all agreements that relate to the objection or the process of

objecting, whether written or verbal, between objector or objector’s counsel and any other person

or entity;




                                                 7
  Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 9 of 12 PageID #:2122




                   h.   a list of any persons who will be called to testify at the Final Approval

Hearing in support of the objection;

                   i.   a statement confirming whether the objector intends to personally appear

and/or testify at the Final Approval Hearing; and

                   j.   the objector’s signature on the written objection (an attorney’s signature is

not sufficient).

        Any Settlement Class Member filing an objection may be required to sit for a deposition

regarding matters concerning the objection. Any Settlement Class Member who fails to comply

with the provisions in this Paragraph may waive and forfeit any and all rights he or she may have

to object, and shall be bound by all the terms of the Settlement Agreement, this Order, and by all

proceedings, orders, and judgments, including, but not limited to, the Release in the Settlement

Agreement if Final Judgment is entered.

        Any Settlement Class Member, including a Settlement Class Member who files and

serves a written objection, as described above, may appear at the Final Approval Hearing, either

in person or through counsel hired at the Settlement Class Member’s expense, to object to or

comment on the fairness, reasonableness, or adequacy of the Settlement, the Service Awards

Request, or the Fee Request.

        If Final Judgment is entered, any Settlement Class Member who fails to object in the

manner prescribed herein shall be deemed to have waived his or her objections and shall be

forever barred from making any such objections in the Action or in any other proceeding or from

challenging or opposing, or seeking to reverse, vacate, or modify any approval of the Settlement

Agreement, the Service Awards Request, or the Fee Request.




                                                  8
 Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 10 of 12 PageID #:2123




       13.     Claims Process and Settlement Administration Protocol. Settlement Class

Representatives and Neiman Marcus have created a process for assessing and determining the

validity of claims and a payment methodology to Settlement Class Members who submit a

timely, valid claim form. The Court preliminarily approves the Settlement Administration

Protocol substantially in the form attached to the Settlement Agreement as Exhibit G, and directs

that the Settlement Administrator effectuate the Settlement Administration Protocol according to

the terms of the Settlement Agreement.

       Settlement Class Members who qualify for and wish to submit a claim form shall do so in

accordance with the requirements and procedures specified in the Notice and the Claim Form. If

Final Judgment is entered, all Settlement Class Members who qualify for any benefit under the

Settlement but fail to submit a claim in accordance with the requirements and procedures

specified in the Notice and the claim form shall be forever barred from receiving any such

benefit, except as provided in Paragraph 53(c)(ii) of the Settlement Agreement, but will in all

other respects be subject to and bound by the provisions in the Settlement Agreement, the

Release included in that Agreement, and the Final Judgment.

       14.     Termination of Settlement. This Order shall become null and void and shall be

without prejudice to the rights of the Parties, all of whom shall be restored to their respective

positions existing immediately before this Court entered this Order, if the Settlement is not

finally approved by the Court or is terminated in accordance with section XII of the Settlement

Agreement. In such event, the Settlement and Settlement Agreement shall become null and void

and be of no further force and effect, and neither the Settlement Agreement nor the Court’s

orders, including this Order, relating to the Settlement shall be used or referred to for any

purpose whatsoever.




                                                  9
 Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 11 of 12 PageID #:2124




       15.       Use of Order. This Order shall be of no force or effect if Final Judgment is not

entered or there is no Effective Date and shall not be construed or used as an admission,

concession, or declaration by or against Neiman Marcus of any fault, wrongdoing, breach, or

liability. Nor shall this Order be construed or used as an admission, concession, or declaration by

or against any Settlement Class Representative or any other Settlement Class Member that his or

her claims lack merit or that the relief requested is inappropriate, improper, unavailable, or as a

waiver by any Party of any defense or claims he, she, or it may have in this litigation or in any

other lawsuit.

       16.       Stay of Proceedings. Except as necessary to effectuate this Order, the Action

and all deadlines set by the Court or by rule in the Action are stayed and suspended pending the

Final Approval Hearing and issuance of the Final Judgment, or until further Order of this Court.

       17.       Continuance of Hearing. The Court reserves the right to adjourn or continue the

Final Approval Hearing and related deadlines without further written notice to the Class. If the

Court alters any of those dates or times, the revised dates and times shall be posted on the

website maintained by the Settlement Administrator.

       18.       Summary of Deadlines. The preliminarily approved Settlement shall be

administered according to its terms pending the Final Approval Hearing. Deadlines arising

under the Settlement Agreement and this Order include but are not limited to:

       Notice Deadline: 30 calendar days after the issuance of this Preliminary Approval Order

       Motion for Final Approval: 14 calendar days prior to the Objection Deadline

       Motion for Service Awards, Attorneys’ Fees and Costs: 14 calendar days prior to the

       Objection Deadline

       Opt-Out and Objection Deadlines: 45 calendar days after the Notice Deadline




                                                 10
 Case: 1:14-cv-01735 Document #: 224 Filed: 11/15/19 Page 12 of 12 PageID #:2125




      Replies in Support of Final Approval, Service Awards and Fee Requests: 7 calendar

      days prior to the Final Approval Hearing

      Claims Deadline: 180 days after the Notice Deadline

      Final Approval Hearing: February 19, 2020, at 9:00 a.m.



IT IS SO ORDERED.


Date: 11/15/2019                           __________________________________
                                                Sharon Johnson Coleman
                                                United States District Judge




                                             11
